Earl Warren: Number 256, United States, Petitioner, versus Talbot Patrick et al. Mr. Barnett, you may proceed.
Wayne G. Barnett: Mr. Chief Justice, this case is here on certiorari to the Court of Appeals for the Fourth Circuit and did also involve the deductibility of legal fees incident, at least coincidentally to a divorce. Now the reason I say coincidentally is we do not deny that husbands and wives may have business relationships between themselves or other relationships between themselves than marital rights. Our position about what is personal is that the defense of a claim based upon marriage rights arising out of marriage is personal. This case I don't think really involves that question. I think this case involves simply a rearrangement of independent property interest separately owned by the husband and wife and to that extent it's quite different from the Gilmore case. The marriage here was -- had lasted about for number of years
John M. Harlan II: (Voice Overlap) closely approximate -- approximates the Reno divorce situation.
Wayne G. Barnett: No, no, no, the Reno divorce situation as I understood your question, the claim that was settled in the settlement was the wife's claim to alimony or to a property settlement and that is the Gilmore case. That's the Gilmore case. She is asserting marital rights that set the settlement of marital rights and obligations and those are personal rights and obligations in the expense of dealing with them are personal expenses. This case, as I will show, involves the wife's separate ownership of some stock in the corporation and basically a purchase that stock by the husband. There were three children of the marriage. At the time of the divorce, one of them was of age and two were approaching their majority. The divorce seems to have been caused by so-called other woman who has anticipated the husband was -- was going to and he did in fact marry after the divorce. The wife tame – claimed the divorce on grounds of adultery. The husband didn't defend. His answer neither admitted nor denied charges that were approved by the wife by an admission made by him. Before the divorce was entered, they had settled their property affairs. This case is about the fees incurred in settling the property affairs, not the fees of getting the divorce as such, the property of which they own at the time of the divorce. Mr. Patrick was president and editor -- he was President of the Herald Publishing Company and the editor of the newspaper which it published. He also owned 28% of the stock of the company. His wife owned independently another 28%. The adult son owned 9% in his own right. The rest of the stock was in trust for the minor children and some also for the adult child. The trustees of the trust were the husband and wife, so the voting control of the corporation turned upon the ownership of the husband, the wife and the adult son. Now, the wife's stock had been acquired by dissent from her father and as -- has have the stock owned by the children. They didn't come from -- from Mr. Patrick at all. It doesn't appear where Mr. Patrick got his stock but one supposes that he had gotten it from his father-in-law at some time or other. In addition to their ownership of stock, the husband and wife jointly owned or owned in common the real estate that housed the newspaper building. He had a fourth -- four fifths undivided interest and she had a one-fifth undivided interest and they leased the building to the newspaper company. Now, these properties were the only properties -- I'm sorry, were the only properties other than two houses, they jointly owned two houses, these were the only properties involved in -- in the negotiations. However, each of the parties in fact also had a substantial amount of other assets independently owned, consisting of various stocks and bonds. Mr. Patrick's salary as -- as editor was $15,000. His dividends from the publishing company were worth $4,000. His share of the gross rentals $15,000 and the building couldn't have come to more than $6,000 which would have produced a total income of about $25,000, but his total income reported was in fact $55,000. He had $30,000 from other sources. It also appears that the wife was independently well to do although the size of their estate does not appear. Now, the nature of the negotiation was an unscrambling of this interrelated interest of theirs in the newspaper business. We have in the record depositions by the attorneys for each side who represented the parties in the negotiations and an explanation of what they were trying to do and why, what purposes they had sought to achieve and there is no conflict about that. Mrs. Gilmore -- Mrs. Patrick was happy to have Mr. Patrick to continue as editor of the newspaper. He had greatly increased the circulation during the eight years that he had been the editor. Mr. Patrick wanted to continue, but he was advised by his attorney that although there was not present disagreement between the parties, he thought it unwise for Mr. Patrick in view of the uncertain state of the future relationships to be subject to the risk of being out voted by the wife worth 28% and the eldest son who seem to be siding with the wife and so he advised Mr. Patrick that he ought to try to buy Mrs. Patrick's stock. Mrs. Patrick recognized that she couldn't expect him to stay on certainly to that -- for that trap and she was quite willing to sell him the stock for its fair value. Her one concern she say -- he said -- her attorney was to protect the interest of the children and the newspaper ultimately going to them. Two of the children were already interested in journalism where one was already a newspaperman and the other was studying journalism in the family tradition and she wanted to be sure that the property would ultimately go to the children rather than to this new wife that he was going to acquire. Mr. Patrick equally wanted to care for the children and he was quite happy, he planned to give the stock to the children anyway and he was quite happy to commit himself to give the stock and the real property to the children. That's what the negotiations were about and the agreement that was finally arrived at was simply this that Mr. Patrick would convey Mrs. Patrick's blue chip securities of a value equal to the value of her shares of stock in the company. She would transfer the stock to him subject to the condition that upon his death or if they should earlier decide to sell the whole business, he would pass to the children in equal shares, similarly the real property. The -- the result was that the real property was put in to -- they first renegotiated the long-term lease with the newspaper corporation. And they put the real property in a trust to pay the income to the wife for life and the properties then to go in equal shares to the children. Now, it's our view --
Earl Warren: Mr. Barnett, did the cause of -- the alleged cause of divorce or the guilt of either of the parties bear in any way upon the disposition of this property so far as the law was concerned?
Wayne G. Barnett: Since the divorce is obtained on the grounds of adultery, she would have been entitled under South Carolina law to a substantial share of his property --
Earl Warren: Of his separate property?
Wayne G. Barnett: Yes, and of alimony. However, there's a bit putting the cart before the horse because the agreement was arrived at before he filed his answer in which he did not -- he did not deny adultery. She proved adultery by his admission. Now, I -- I don't mean to imply anything improper, but had the agreement fall in through, the divorce contest might have taken a very different action, it might have taken a very different course. He might have contested and it maybe that she could not have proved that -- the adultery, but I dare say that there was in existence, a -- a potential right of the wife to demand a share of his property. The fact is that her attorney explained she didn't want anything for herself. My impression is she had more than he had.
Earl Warren: Very good.
Wayne G. Barnett: And that she was concerned only to see the property ultimately go to the children in case his attitude towards them will change after he married the other woman.
Earl Warren: But in the divorce case, the court could have given her some of his separate property in question.
Wayne G. Barnett: The agreement -- the agreement was in satisfaction of all rights and the -- she released all claims by the agreement which was entered into before the divorce.
Earl Warren: Well was it before the divorce --
Wayne G. Barnett: Yes -- no, I don't know.
Earl Warren: -- the suit was filed?
Wayne G. Barnett: No, before the answer was filed and before the --
Earl Warren: Well, but then I was talking about the time --
Wayne G. Barnett: -- decision.
Earl Warren: -- the divorce suit was filed. She would -- she could have had some rights in that property, is that correct?
Wayne G. Barnett: In his property? Not -- not without setting aside the agreement of the parties. Now, I don't know what the powers of --
Earl Warren: No, no, no, there wasn't any agreement as I understand it when she filed her divorce.
Wayne G. Barnett: Oh, when she filed the divorce action --
Earl Warren: That's what I asked.
Wayne G. Barnett: I'm sorry. I misunderstood. No at -- when she filed the divorce action, her claims, if sustained, would have entitled her to a share of his profit.
Earl Warren: Yes, that's all I was asking.
Wayne G. Barnett: That is correct. Now, but it -- that element is there. The sympathetic element is there, we say it's a purely personal claim, but actually, I -- I -- I don't think the reason that these expenses are nondeductible is primarily that they're personal -- but primarily that they're capital. It's a purchase of stock by a minority stockholder who has falling out with the majority stockholder and obviously his position as an officer of the corporation has jeopardized any minority stockholder -- stockholding officer holds his office at the pleasure of majority stockholder and if the relationships become strained, it's to his advantage to buy up a majority interest and that really is what the transaction here was about and the cost of minority stockholder acquiring the majority interest in order to protect his position as president of the corporation is a capital cost. It's like the cost of acquiring any stock. Now, I would like to separate several of the other elements of the negotiations of the agreement to determine the characterization of the various elements that went into it. The cost allocable to negotiating the provision for his payment of support for the two minor children, it's one of the provisions, is obviously personal we would say. The cost of negotiating his purchase of her stock, we would say is capital to the extent that you allocate separately something to the negotiation about the remainder provision going to the children, the condition that go to the children, there might be a personal element in that since they're working out a mutual object to provide for a devolution to the natural objects of their bounty, but primarily, that element is capital. The negotiation of the lease, the new lease between the owners of the property and the corporation, the expenses of negotiating a long-term lease are capital expenses, they must be capitalized and amortized over the period of the lease. They're not currently deductible expenses that's -- as to the owners. As to the corporation who by the way was in some way represented in -- in these negotiations in making this new lease, the expenses were not only capital, but they were expenses of the corporation and not of Mr. Patrick. A stockholder's business and a corporation's business are very different things and if he paid any fees on behalf of the corporation executing the lease that was simply a contribution to capital. The -- if any fees allocable to creating a trust for the real estate with life estate to the wife and remainder to the children, I would say are entirely personal to the extent that the wife's life estate was worth more than the 20% fee interest that she previously had. There was a net transfer to her. The values don't appear so I can't say that there wasn't much. She owned 20% of the real estate to begin with and she gave up her 20% for a life estate in the whole. So there may have been a -- a net gain to her there so that's the only thing she got out of the agreement and -- and for all that -- that's all she ever asked for. But to the extent that she got something there and may have been recognition of the marital right which we would say is personal and to the extent that this is created in order to sure devolution to the children, we would say that's personal in -- in the sense of estate planning. Basically, what this was that buy out by the husband of his wife's stock interest but the wife insisting upon some advance estate planning to protect the children to make sure that they got something. I don't think an assertion of marital rights, the rights to alimony, the rights to a -- some of his property by virtue of marriage relationship were really involved. Now, I say that not because I -- I --I'm concerned that they were, I think that's make it even more personal if they were, I think the main reason they're not deductible because they were capital. Now --
Hugo L. Black: Now is that a variance from your view -- do you consider that a variance of the Gilmore case?
Wayne G. Barnett: Yes, yes, yes. Gilmore -- well, le -- let's -- let me give you the -- the Owens case in the Fifth Circuit. There the wife admitted, there was a lumber business which admittedly was owned in community property and would be divided 50-50, there was no question of as in California of equitable division community property, it was her 50% of the property. And in that case, the husband wanted to keep the lumber business and ultimately arrived in agreement with the wife that he would get the lumber business, she would get the property out of the lake and the residence and a $100,000 in cash and some other property, apparently, it was all community property and all 50-50 ownership. Now that case involving community property I think is like Patrick. That is a simply a transfer of capital interest admittedly independently owned by the two parties. It's a ca -- the reason it's not allowed as deductions because it's a capital expense, not because it's personal. Husbands and wives can have independent property interest and they can negotiate about them and that's not personal. What is personal is an assertion of marital rights, the assertion that you're entitled to alimony because of the marriage. You're entitled to share of his property because of the marriage that because of the marriage you -- you have a claim to community property as in Gilmore. Now Gilmore, we don't have admitted community property. All the disputes about -- was about -- was whether there was community property. She asserted a claim to a part of the property arriving from her status as his wife during the period that it appreciated in value. That, I -- I -- I would say, I would put with the rights in the common law state of the wife somewhat differently defined, but not ultimately really different in -- in substance particularly in California where they divide up the community property according to the equities. I will put that with the rights in the community property estate to a proper a share of the -- a fair share of the husband's property or to alimony. These are rights deriving from the relationship and solely from the relationship of a husband and wife.
John M. Harlan II: What about the dissolution of a law partnership?
Wayne G. Barnett: Well, the dissolution of a law --
John M. Harlan II: Generally speaking?
Wayne G. Barnett: -- of law partnership, it's clearly not personal. It has nothing to do with personal. This arises from a business transaction. The question there would be capital or current. I would think many of the expenses would probably be -- be currently deductible. That's rather like the -- being in a trust case, it's the part of -- in going into a business transaction or partnership or creating a trust and carrying it out is that one day, you've got to wind it up and -- and give things back and pay out the income. And, I think generally to that extent, those are current rather than capitalized expenses, but actually, our problem here, I think, is quite different in character from that. The --
John M. Harlan II: I don't see why.
Wayne G. Barnett: Well, that derives -- that -- that derives from the prior conduct of a trade or business. Now, if in the partnership case, the partners negotiated about one of them buying out the other that would be capital. I was speaking of a case, that simply -- probably a dissolution just the expenses of -- of the effect --
John M. Harlan II: No, the ordinary situation --
Wayne G. Barnett: (Voice Overlap) send the papers in.
John M. Harlan II: -- the ordinary situation is that the retiring partner, the brand continues, he continues to have a -- a liquidating interest so-called --
Wayne G. Barnett: No, no, I -- those are generally capital. I mean buying out one partner -- one partner buying out another partner's interest as opposed to -- to dis -- distribution and dissolution.
John M. Harlan II: That isn't the question.
Wayne G. Barnett: Actually, I think -- let me say it. I think there is considerable litigation on that issue and I -- I don't think we're going to solve this case by that one. I think that's a much more different case from this one.
John M. Harlan II: I think, I don't -- to me you haven't distinguished the two cases yet.
Wayne G. Barnett: Well, can I ask you to distinguish the case of the -- the minority stockholder was the president of the corporation. His tenure as president of the corporation depends upon the goodwill of the majority stockholder and he approaches the majority stockholder and offers to buy the majority stockholders' stock to nail down his position as president. That's this case. This isn't business asset. These are stock interest in a corporation. Now, you may get --
Hugo L. Black: Mr. Barnett, let me ask. Excuse me. Are you adding something?
Wayne G. Barnett: I -- I think that's all I have.
Hugo L. Black: Can I ask you one question? I could understand -- I do not quite yet understand your argument.
Wayne G. Barnett: Oh, I'm sorry.
Hugo L. Black: It's my fault. It's my fault, it's not yours. I want to give you the simplest kind of limitation first so that I can get the idea of what the basic argument is. Let's take a case in the state like mine that I came from was -- he didn't have any community property --
Wayne G. Barnett: He didn't have community.
Hugo L. Black: He didn't have any community property at all.
Wayne G. Barnett: Yes.
Hugo L. Black: And had a business worth $250,000. He went --
Wayne G. Barnett: Yes.
Hugo L. Black: -- within his name. It was wholly his under the laws of that state.
Wayne G. Barnett: Yes.
Hugo L. Black: He and his wife get in a lawsuit so that's a divorce, an alimony.
Wayne G. Barnett: Yes.
Hugo L. Black: She claims that she ought to have either all of it because of the enormity of his offense --
Wayne G. Barnett: Or third or half.
Hugo L. Black: -- or she claimed that she ought to have had both of it.
Wayne G. Barnett: Yes, yes.
Hugo L. Black: And he fights undoubtedly and literally speaking with her to conserve his interest --
Wayne G. Barnett: Oh, yes.
Hugo L. Black: -- in that income-producing property.
Wayne G. Barnett: That's right.
Hugo L. Black: Would he be entitled under your argument to any deduction at all?
Wayne G. Barnett: None at all.
Hugo L. Black: If not, what is the basis of the -- of the reason that he wouldn't?
Wayne G. Barnett: The -- the reason -- yes.
Hugo L. Black: We make it as simple as possible that everybody knows.
Wayne G. Barnett: Yes, yes, I --
Hugo L. Black: He did it to save his property.
Wayne G. Barnett: The only reason he did it was to save his property, the only reason he paid the fees. The reason is that a claim has two relevant aspects, arguably relevant aspects and one is the source of the claim. The other is the effect of having to satisfy it. Now, all claims in the world, the effect of having to satisfy them is to diminish your income-producing property unless you happen not to have your property in that form. All claims are threats upon income-producing property, tort claims, slander suits, paternity suits. Every claim in the world is a threat upon your property.
Potter Stewart: Even criminal cases (Voice Overlap)
Wayne G. Barnett: A criminal case, yes. I -- that is to say, it seems to me, that everything is deductible. Every time you negotiate a lower price to buy a house, you're conserving your income-producing property because you're conserving your assets. You -- you pay less with the house, you -- you've conserved assets which you can produce income. It can't simply be that the consequential effect of the claim upon what you own.
Hugo L. Black: Well, the literal language --
Wayne G. Barnett: But -- well --
Hugo L. Black: -- would cover it, wouldn't it?
Wayne G. Barnett: Let -- well -- that -- that --
Hugo L. Black: Am I wrong about that?
Wayne G. Barnett: Well, you -- I -- can approach these in two ways. One is -- it is to say that conserving doesn't mean keeping from others. It means the -- the -- the necessary conservation of the property in kind, the maintenance expense, the safe deposit box, that's what you mean by conserving. I don't think --
Potter Stewart: The management in -- in other words.
Wayne G. Barnett: The management. Now, I don't think that's -- let me say I -- I don't think these problems can be solved by parsing statutory language. Section 22 (a) of the Internal Revenue Code --
Felix Frankfurter: But that's (Voice Overlap)
Wayne G. Barnett: It is the broad general provision about business expenses. You -- you cannot articulate in language of the precise lines. This code really leaves it to judicial evolution case by case process.
Hugo L. Black: (Voice Overlap) when Congress passed it as an Act?
Wayne G. Barnett: Well --
Hugo L. Black: If it says something --
Wayne G. Barnett: This --
Hugo L. Black: -- if it says it.
Wayne G. Barnett: Yes.
Hugo L. Black: Lawyers can draw many distinctions as they come along but did they actually cover it?
Wayne G. Barnett: Well --
Hugo L. Black: Why isn't it asking for an exception and maybe you are right in there. I'm not saying that you're not right. Maybe you are right in there but that does not require an exception to the language which an ordinary congressmen would pass his act if he don't think what it meant.
Wayne G. Barnett: I don't --
Hugo L. Black: Why did they pass?
Wayne G. Barnett: -- I doubt that the ordinary congressman would think conservation of income-producing property defending tort suits. I don't think he would think it meant that.
Hugo L. Black: I'm not talking about (Voice Overlap), I'm talking about defending the property that you have which is the basis of your livelihood from a claim by somebody else who wants to take it away from you.
Wayne G. Barnett: On any kind of claims?
Hugo L. Black: Any kind of claims.
Wayne G. Barnett: Alright. Let -- let me approach -- approach one of the ways first --
Hugo L. Black: And if we are to draw exceptions --
Wayne G. Barnett: Yes.
Hugo L. Black: -- what will be the line?
Wayne G. Barnett: The statute also expressly disallows personal expenses. Now these are of equal dignity, the allowance of business and the disallowance of personal. Alright, so if you say that the effect of it on income-producing property makes it a business expense, what about the case where it's a business claim and it threatens personal property, it threatens your -- your ancestral home, it threatens your life insurance policies, your jewelries -- your jewelry, your art treasures. What he is doing is defending personal property --
Felix Frankfurter: How about these vast --
Wayne G. Barnett: -- and therefore it's personal. I (Voice Overlap) would have to say.
Felix Frankfurter: He is not on vast jury verdicts. I saw on the other day $185,000 negligence cases, not in connection with the business --
Wayne G. Barnett: Yes.
Felix Frankfurter: -- but underlaid the business.
Wayne G. Barnett: I -- I might say Mr. Justice Frankfurter that I -- it seems to me that Mr. Justice Jackson in his dissent in Lykes which, I think you joined -- almost suggested that would be deductible. I hope I persuaded you otherwise today.
Hugo L. Black: Well, I was just thinking it sounds --
Wayne G. Barnett: It's just --
Hugo L. Black: -- very much like it might come within the literal language of the statute.
Wayne G. Barnett: Well, I -- I don't -- I think -- all I can say is I don't find management conservation and, what's the other word, of income maintenance of income-producing property.
John M. Harlan II: Is there anything (Inaudible) in the legislative history?
Wayne G. Barnett: The legislative history, which -- before -- the only reason 23 (a) (2) is there is that prior decisions culminating Higgins, holding that a lot of income-producing activities what corp -- admitted were business transactions didn't qualify under the technical notion of what is a trade or business. A trade or business was some -- I -- I've never quite understood the concept. There was some sort of a special kind of occupational endeavor. Higgins which the legislative history specifically talks about was a case of a man who has vast investments in stocks and bonds. He staffed in office to manage them, secretarial help, telephone bills and negotiating, placing orders, etcetera. The court held that that was not a trade or business. Admittedly, it was solely to produce income by managing his income-producing property. It was that the property of 23 (a) (2). All that 23 (a) (2) does in the legislative history, which -- which is quoted in our brief, and it's not quoted in the Lykes case and in McDonnell, I think a pro -- and for this purpose. It makes clear that the only purpose was to broaden the kind of activity that's treated as a business activity. Holding and managing stocks is an income-producing or business activity and the expenses attributable to it, the safe deposit box, accounts of fees, the investment accounts of fees et cetera. But (Voice Overlap)
Felix Frankfurter: But is a trade or business really the starting point.
Wayne G. Barnett: Well --
Felix Frankfurter: There's a consideration of this problem.
Wayne G. Barnett: Well, this --
Felix Frankfurter: We don't take the -- the deduction as a -- as standing by itself as an independent principle.
Wayne G. Barnett: That is right, that is right.
Felix Frankfurter: It has to hitch on to what it is a -- deduction from and in relation to.
Wayne G. Barnett: That is correct. Actually, as I suggested yesterday, I don't think there's any difference between the two sections in this case because both courts rely heavily upon the threat to his job and his job isn't income-producing property. His job is a business. The job of being a president and editor of a cor -- of a newspaper is a -- a trade or business since that really, under 23 (a) (1) not (2) and the proper language is this carrying on a trade or business, was his buying the stock to keep his job a part of carrying on his trade or business of being the president.
Potter Stewart: What was the relative value of the – or was it 28 shares of stock that he purchased from his company?
Wayne G. Barnett: The -- they agreed upon the value.
William J. Brennan, Jr.: (Voice Overlap) what was their -- what I am asking you is --
Wayne G. Barnett: Yes, sir.
Potter Stewart: -- what I'm about to ask you is the relative value of the stock which he purchased from his wife to be held by entering his wife and then go to his children and the real estate which he and his wife transferred in trust, the income to go to his wife -- the wife and then to the children.
Wayne G. Barnett: The -- value of the stock was $112,000, the agreed upon value.
Potter Stewart: What was the value of the real estate?
Wayne G. Barnett: The real estate, all we know about is the new lease that was negotiated for $15,000 a year, gross rent. And I -- as I remember, I've been told that gross (Voice Overlap) --
Potter Stewart: $150,000.
Wayne G. Barnett: -- is about 10% of --
Potter Stewart: $150,000.
Wayne G. Barnett: -- of the (Voice Overlap)
Potter Stewart: So 80% of (Voice Overlap) 20,000?
Wayne G. Barnett: Yes. It -- he owned 80% --
Potter Stewart: The stock is worth what?
Wayne G. Barnett: Stocks worth $112,000.
Potter Stewart: So they're roughly equivalent?
Wayne G. Barnett: But he -- he gave her. That wasn't -- that wasn't the exchange. For her stock, he gave her blue chips stock and securities that he independently owned otherwise.
Potter Stewart: I mean he purchased it?
Wayne G. Barnett: He purchased those.
Potter Stewart: I understand that.
Wayne G. Barnett: Yes.
Potter Stewart: And -- and he transferred in trust for his 80% of this from the real estate. She also transferred that, her 20%.
Wayne G. Barnett: Her 20%.
Potter Stewart: The income was to go to her for life and the remainder to the children.
Wayne G. Barnett: To the children.
Potter Stewart: Is that right?
Wayne G. Barnett: That is correct.
Potter Stewart: And his 80% interest is roughly equivalent to the value of the stock that he purchased from his wife. We've know the --
Wayne G. Barnett: Yes, I'm trying to find out what relationships you're trying to draw.
Potter Stewart: I'm just asking you a question.
Wayne G. Barnett: Yes, yes. All -- all based on the $15,000 annual rental which I think is I would know.
Hugo L. Black: I notice the heading of this section that says non-trade or non-business essential is that right or wrong?
Wayne G. Barnett: That's what the heading says. I think all it does is to distinguish it from 23 (a) (1) which is -- has always been called trade or business expenses. This is not a trade or business. I use business in the sense of all income-producing activities because I say the business -- what he was protecting here was the job and his job is a trade or business.
Hugo L. Black: Could you think of any better way of managing income bearing property and try to keep somebody taking away from you in a lawsuit?
Wayne G. Barnett: There's no better way to manage our treasures than to keep people from taking them from you and everyone defends his property or defends money. You don't like to pay out money and that -- it happens to be -- that your money happens to be invested in income-producing property rather than non-income-producing property. It has nothing to do with why you defend a lawsuit when your wife is asking for $300,000. $300,000 --
Hugo L. Black: (Voice Overlap) take it away from you and somebody else so far as the loss is concerned?
Wayne G. Barnett: Not at all, not at all. A tort plaintiff equally depends for the same reasons. Our -- our position is that it depends upon this -- the nature of the claim. If the claim that's asserted, arose out of the business, for example a suit by --
Hugo L. Black: What was that upfront?
Wayne G. Barnett: Out of the business transaction.
Hugo L. Black: Out of the property?
Wayne G. Barnett: Out of the property income.
Hugo L. Black: Out of the income-producing property?
Wayne G. Barnett: Yes, sir. The gist I was going to give is that of a tort suit for injuries caused by your employee while on -- while on business. If that source of this -- the claim, defending it is a business expense even though all you have in the world is -- is non-business assets at the time you're sued.
Hugo L. Black: Is that allowed -- allowable or disallowable in -- under present regulations?
Wayne G. Barnett: I -- it is clearly --
Hugo L. Black: -- what was the law as an enacted (Voice Overlap)
Wayne G. Barnett: Yes. That is allowable. I think -- I think Kornhauser the -- in -- way back in 278 U.S. established that.
Hugo L. Black: I thought so.
Wayne G. Barnett: That's clearly allowable, but on the other hand, it's equally clear, we think, that if the injury was caused while you're driving for pleasure, it has nothing to do with the business. It's not a business expense. Thank you.
Earl Warren: Mr. Ward.
Robert M. Ward: Mr. Chief Justice, may it please the Court. I should like, at the outset, to say without quibbling that on pages 9, 16, 27, 34 and 39 of the Government's brief, they state and they argue a proposition which is in error, which is based on factual error. I had hoped that I would not have to mention it because it did not appear to be too material, but the Government has now indicated that one of the strong points in their case with us is the question of whether these were capital expenditures. So, my objection to a part of what appears in the Government's brief, I think the Court should know. The Government says in its brief --
Hugo L. Black: What page is that?
Robert M. Ward: Page 9, page 16, page 27, page 34 and 39. I can -- I can briefly summarize it for you if you please. The Government says that this 28% of the stock which belong to the taxpayer's wife was purchased by him. And then, at several of those points -- places, they say that he could sell it. And at one place, they say, that all of this 28% plus all of his stock passed to his children at his death under this agreement. Now, the fact is, as shown by page 11 of the Patrick record, which is the original agreement between the parties, the fact is that the taxpayer paid the full market value for this 28% of the stock that is $112,000 of blue chip stocks.
Potter Stewart: Probably, it didn't have a market value to --
Robert M. Ward: I beg your pardon?
Potter Stewart: Probably, it didn't have a market value. It's probably a closely held --
Robert M. Ward: Paid a -- paid a fair market value as determined by offers made for the paper at that time.
Potter Stewart: Yes.
Robert M. Ward: Yes, sir. Now, he paid that value for it, but he obtained only the nominal ownership of that stock, only the voting rights of that stock and it is provided specifically at page 11 of the Patrick record that he could not sell the stock, that should any -- say, all of -- all of the stock of Herald Publishing Company be about to be affected, that he must first transfer the stock to his children, they would effect the sale and they would receive the proceeds. Now, that point may appear obscure at the moment, but in actuality, you can see that that is material to some degree to the present argument of the Government, that these expenditures on behalf of this taxpayer were capital in nature and their implications of those statements that are also material to other points to the case. I pass it on because in the ultimate, it may not be too material by the time we have looked at the case a little bit, but those -- that statement is in error that he could sell the stock. It's an error that he acquired it outright in full. In -- just to refer to it as a purchase, it's not quite enough and to --
Potter Stewart: Now, he did purchase it but what he didn't get of -- it's simple that he got a --
Robert M. Ward: Yes, sir. Yes.
Potter Stewart: -- life estate with some more limitations.
Robert M. Ward: Yes, sir. And now you see that --
Potter Stewart: But he did purchase -- purchase it, didn't he?
Robert M. Ward: He purchased it but it requires --
Potter Stewart: But otherwise (Voice Overlap)
Robert M. Ward: -- this other qualification when you consider the question of capital gains because there is a suggestion of capital expenditures, there is a suggestion that he had sometime in the future could take some tax advantage of these fees which is not correct under the -- under the proper statement of the record.
Potter Stewart: Was -- does this stock pay a dividend, and has it -- had it for this paid dividends?
Robert M. Ward: Yes, sir.
Potter Stewart: And during under the agreement, during -- so long as he lived and until the stock was sold, he would be entitled to the dividend?
Robert M. Ward: Yes, sir. That's (Voice Overlap)
Potter Stewart: On his death, the stock would go to the children?
Robert M. Ward: Automatically, it says by operation of this thing.
Potter Stewart: And could not be sold unless the whole property was sold in which event it would be transferred to the children and they would get the proceeds.
Robert M. Ward: He would transfer it first to them --
Potter Stewart: Which they would -- they would sell it (Voice Overlap)
Robert M. Ward: -- and they would (Voice Overlap) the savings, yes sir. Now, may it please the Court, I was handed a -- by counsel for the Government, a copy of the memorandum with respect to the Treasury Regulations on yesterday after that was used in the Gilmore case. That had not been used in the courts below nor was it in brief in this case. The effect of it only is to say again that no attorney's fees in divorce actions are deductible as I see it. Now, we can avoid considerable verbiage on that point because we agree -- we agree that attorney's fees in divorce actions as such are not deductible. We say that divorce -- that fees that are paid in a divorce action as such are personal in nature and are not deductible. We did not deduct divorce fees in this case. The divorce fees in this case were allocated for the divorce or separated from the -- the non-business expenses and no claim for their deduction was made. We do say, however, that a divorce clearly may be the occasion for other fees which are deductible. Now, as we look at Section 212 subparagraph (2), it is -- a taxpayer is permitted to deduct non-business expenses and non-business is simply -- maybe a misnomer but that's the title the statute gives it. Now, how do we determine whether they are in this category or not? At page 7 of the Patrick brief, we have taken a look at Lykes against the United States in which this Court cited in particular the House Committee reports and the Senate Committee reports at the time of the enactment of this legislation. For the purpose of dividing the congressional policy of legislative intent, the Court examined these reports thoroughly and then this Lykes case, we think spell out a good guide to the determination of whether or not these are non-business expenses and deductible. It said that the expenses in -- incurred in a sport or a hobby or a recreation clearly are not non-business expenses. It goes no further. It says, however, that they must be ordinary and necessary, reasonable in amount and must bear a reasonable and proximate relation to the production of income or the management, conservation or maintenance of income. In this case, the Government to this point has never questioned that these expenses were ordinary and necessary and reasonable in amount. In fact, the Circuit Court, at page 62 of the Patrick record, comments on the fact that the Government has not raised that question. The question is whether these fees were reasonably and proximately related to the management conservation or maintenance of income-producing property. We see that as being the only true test whether they're reasonably or proximately related. Now, in this case, the District Court, sitting without a jury, found as a matter of fact that these specific fees that were claimed as they were allocated and as they were set up, were in fact direct or reasonably and proximately related to the management conservation and maintenance of income-producing property. And we -- we cite you again the -- the trust of Bingham case which is already been mentioned here this morning, we have it on page 6 of our brief, in which this Court has said that the court below could find as a matter of fact on the question of reasonableness and proximity that that was a question for the trier of the facts. And, in that particular, may I indicate to the Court that on page 6 near the bottom of the page where I have cited (Inaudible) against Bingham, the printers have dropped out a line which is very obvious.
William J. Brennan, Jr.: In page 6 of your brief?
Robert M. Ward: Yes, sir. Just above the -- the paragraph numbered (b), as -- and we cannot say as a matter of law that such acts, it stops there. Such expenses are any less deductible than expenses of suits to recover income. There's a line dropped there which is obvious. Now, may it please the Court, after the District Court, sitting as a judge and the jury, had carefully examined these specific fees and had found as a matter of fact that they were reasonably and proximately related, the Circuit Court affirmed his decision and on 6 -- page 67 of the Patrick record, it had this to say, in view of the findings of fact of the District Court and the undisputed testimony in behalf of the petitioner, who was the taxpayer, we are to review the legal fees in the amount of $19,200 which were paid by the taxpayer for the protection and conservation of his income-producing property, were properly deductible as claimed. So that the finding of fact has been made by the trier of facts and affirmed here on the ba -- on that basis. Now, may I inquire as to what facts the District Court considered? The -- the District Court heard the facts, the testimony from the witnesses, that Mr. Patrick, the taxpayer here, was editor and publisher of a newspaper. They have -- there is in the record evidence that he had built-up that newspaper, that that was a part of his life work, that he was engaged in making it a more valuable and more worthwhile business property and that's in the record. The publication of a small newspaper is a -- something rather personal and of great deal of meaning to an individual if I may say. Now, to what subject did these legal fees that we are claiming as deductible relate? How directly were they related to matters which might be called non-business expenses under it? There was $3200 in fees for the handlement -- the handling by the attorneys of the business real estate. Now that business real estate was not just real property somewhere. That business real estate was the building occupied by the publishing company and in which the newspaper was published. By the planning and the work of counsel in this case, the undivided interest of the wife and the husband in this building were placed in a trust, and most importantly, a long-term lease was negotiated which assured the use of that building by the publisher and if I -- I hope I'm not transgressing the record when I say that this is a small town in which the taxpayer liaison in which I laid up, and that building suitable for the publication of the newspaper of this sort are not found readily on every corner. That was one of the elements to which these fees relate. Does that sound like a personal expense? The other was the 28% of the stock which was held at this time by the taxpayer's wife. To this point, the taxpayer had act -- had exercised actual control of the publishing venture by sufferance of his wife and his children because he was simply a minority stockholder. At this point, it was a matter of his business interest, not a personal matter, but a matter of his business interest, that he had legal control since the marital relationship was to be dissolved. The record shows that there were prospects for sale of the business, this business which he had been building up and which he had been building into a -- a substantial business property. That was the manner in which the value of the stock was arrived at as a result of offers which had been made for the purchase of the business. It was to his business interest to retain control of the publication, the publishing company and the newspaper, by virtue of a legal control rather than the control by sufferance which would have gone. Now, we have seen as I had to state at the outset, I thought, that actually he acquired only nominal ownership of the stock. That as a result of this arrangement, which was not easy, because there are accountant, counsel employed by both of the parties and the record shows that one of the most difficult parts from a legal standpoint was to rearrange the stock ownership of this corporation, generally to provide for the -- the children of the parties but to do it in such a manner as was acceptable to both of the parties without disrupting completely the economic structure of the -- of the taxpayer. He could not sell that stock. He cannot sell that stock. He has simply the -- the use of it during his lifetime. Now, the Government, as the record will show in the trial of this case and it's been mentioned here today, made a good deal of the fact that the income which the taxpayer derived from his position with the newspaper and the dividends which he derived form that stock, were in actuality less than half of his total income. But to make a point of that no certain facts of life that the record shows that the interest of the taxpayer, Mr. Patrick, was -- had been devoted to building up a property that that was the true value of the paper to him, to building up property not the immediate return. And furthering, we think this is most significant that aside from his salary from the Herald Publishing Company and his dividends, most of the rest of his income at that time came from stocks, bonds and so on from other investment property. A good part -- some of it at least, also came from the rental of this building. Now, when this settlement was effected and he had divested himself of the building and he had traded these blue chip stocks, the income-producing value of the publishing company became more and more important to him. Now, may it please the Court, at page 49 of the Patrick record, the District Court examined the clear allocation of fees made in this case. The District Court on hearing the testimony and the evidence, found that $3200 in fees were charged for, allocated to and paid for services rendered by counsel in settling division of real estate and so on and that they were deductible as non-business expense. The court then went on to say that the $16,000 was charged for, allocated to and paid for the services of counsel in negotiating the -- the rearrangement of the stock. This is not a case where the court is asked to use any rule of thumb or any percentage or where any speculation as to such part of the fees as or non-business, the non-business expenses were clearly separated by counsel in billing here and were charged as such. These fees were not expended, may it please the Court, to resist or to compromise liability. They were expended for the purpose of cons -- of managing and we submit that managing is a broad word, of managing -- managing and conserving this specific income-producing property that we're speaking of. It was -- these expenses were a business-type expense, and we borrow that word from the Government's brief, they were business-type expense. On these facts that you heard here, how could it have been found that they were personal in nature? There's nothing to suggest that the --
John M. Harlan II: Of course, the board of directors and the management of the company had no interest whatever in what was done between these two people, was it?
Robert M. Ward: The -- the parties were the officers and directors of this corporation.
John M. Harlan II: Or were they --
Robert M. Ward: Yes, sir. The children were also stockholders and involved. One of them was the secretary of the corporation.
Felix Frankfurter: But you don't -- it isn't necessary to have a -- a clinching clash between business and personal, the fact that it isn't personal doesn't make a business. The fact that it isn't business doesn't make it personal. McDonnell stand for that proposition, doesn't it?
Robert M. Ward: Well, Mr. Justice, I think the -- the party you get from England and here you get to France, it's got to be either business or -- or personal that it's somewhere in an area.
Felix Frankfurter: I know that – lot of life is put in terms of either or but they're usually the third.
Robert M. Ward: Well --
Felix Frankfurter: And that's what this -- I'm putting to you the McDonnell case.
Robert M. Ward: Yes, sir.
Felix Frankfurter: Although that that isn't -- the case isn't going to turn that way.
Robert M. Ward: Your Honors, I -- I should like to comment now on the second point that is made in this case that has not been touched on, that is the Government's contention, that under no circumstances were fees paid to counsel for the wife, deductible. We say in that particular that we think that the fees paid to the attorneys for the wife, again fall within our basic premise, that they were expended for a purpose reasonably and proximately related to the conservation, management of income-producing property, that their purpose itself was a deductible one and that this taxpayer had a legal duty to pay those not only by virtue of the requirement that he was subject to his -- to the liability for his wife necessarily but because the court in it's final order, directed that he pay all counsel fees. The -- the divorce action itself had --
Potter Stewart: This isn't a --
Robert M. Ward: -- the diff --
Potter Stewart: -- isn't the difficulty with this aspect of your case, and indeed with your whole position, this that contrary to the views of the good many enlightened people, a divorce action in every state is still cast in terms of an adversary lawsuit between a plaintiff and a defendant. I say that there are good many people think that this historical is -- is obsolete, but it has roots, historically deep roots and this is the way it is, it's between a plaintiff and a defendant.
Robert M. Ward: Yes, sir.
Potter Stewart: The plaintiff alleges wrongdoing and the defendant defends the – deny the wrong doing or sometimes files a counterclaim alleging the wrongdoing on the part of the plaintiff and the whole thing is based upon guilt along with aggression or so on, trying to -- one party trying to establish a statutory ground for divorce and thereby win an adversary lawsuit. And in such a -- in such a setting, artificial or obsolete as that may be, how can you -- how can you distinguish it from an -- any kind of an adversary lawsuit? And how certainly can you distinguish the payment of the wife's counsel fees by the -- by this husband as a -- is different from any other case where a judge is enti -- a judge has discretion to award the plaintiff's counsel fees as part of the judgment against the defendant. Certainly –-
Felix Frankfurter: (Inaudible) too.
Potter Stewart: Well that too would be preserved -- in trying to preserve the defendant's property. Nobody I should think would claim that -- that part of an award and another kind of a lawsuit would be -- would be deductible to this action.
Robert M. Ward: Mr. Justice, if I may say this, the record will indicate that the -- the property settlement aspects which are the only things in which were claiming fees --
Potter Stewart: And good many lawsuits have said --
Robert M. Ward: Yes, sir.
Potter Stewart: adversary lawsuits are settled and where these --
Robert M. Ward: These were settled --
Potter Stewart: (Voice Overlap) protecting the property of the defendant or both of them.
Robert M. Ward: These were settled separate and apart from the divorce action. All that the divorce decree did since the original suit had asked a property settlement, it's simply ratified it.
Potter Stewart: There wouldn't have been any occasion for any property settlement had -- had the -- not -- had a lawsuit that had been commenced, isn't that correct?
Robert M. Ward: Presumably so. We don't know that because these parties might have decided to separate their business interests without a -- a divorce.
Potter Stewart: This was all in the setting of a lawsuit between a plaintiff and a defendant. As I say, out of date and obsolete and reflective of the dark ages is that concept may be and if -- if in -- in the area of domestic relations, that still is the concept throughout the United States --
Robert M. Ward: Yes sir.
Potter Stewart: -- that it's an adversary lawsuit but not a -- not a -- not an amicable division of a partnership.
Robert M. Ward: We feel though also that the -- while the divorce does furnish the occasion, that there can be involved fees which are separate and distinct from those in the divorce itself. Yes. Now, if I may make one further point. The Owens case in the Fifth Circuit was a most peculiar one because there, the same counsel acted for both parties by agreement, consents. There, the payment of the wife's fee was approved by the Fifth Circuit. That sounds to be very bad authority or little authority for anybody and yet, oddly enough, may it please the Court, as shown by page 44 of the Patrick record, counsel for the wife and the -- and the husband, when they came to this area in which we're claiming fees, had as they say, almost joint aims. Now, I -- I state it in the brief and I reiterate that there's no question of impropriety about that at all, but that under these circumstances, it was difficult for -- to work out these arrangements and that counsel had almost joint aims. Now, all as -- all I'm -- I'm suggesting there is that here was a case which was not inconsistent with the Baer case. Here was a case which contains some elements of the Baer case and oddly enough, although I thought I'd never see it happen again, contains some elements of the Owen -- Owens case which is one case with authority for payment of the wife -- allowing the wife's fees. That being the case, I reiterate that the deductibility of these particular fees of ours hinges on the activity and that the trial court who heard all of these oddly related facts in detail, has said, as a -- as a question of fact, has precluded that as a question of fact that they were in truth reasonably and proximately related. On that basis, we think the holdings of the court below should be affirmed. Thank you.
Earl Warren: Mr. Barnett.
Wayne G. Barnett: I was not aware that I had time left, sir.
Earl Warren: Oh! Yes, you do not.
Wayne G. Barnett: Thank you.
Earl Warren: But we'll enforce it on you either.
John M. Harlan II: Could -- could I ask a question Chief Justice?
Earl Warren: Yes, go ahead.
John M. Harlan II: Has the Government -- has the commissioner consistently rejected these claims?
Wayne G. Barnett: I -- I might give you a -- -- a brief history where this litigation came from. Back in 1926, the Tax Court had this question, a divorce suit. There, the man claimed that his main property was stocks and bonds and corporations which has officers and directors. This is the Joyce case cited in our -- our brief. The Tax Court, assuming that that was a trade or business, they didn't decide it on that ground, rejected his claim that -- that he was defending his business property against his wife's claims out of hand and said, this is nonsense. The fact that this is going to impinge upon your income-producing property, your business property has not been determined and it's the source but the nature of the claim then asserted this. That was 1926. The law stood static in that's -- in that position until 1952, 26 years later when the Eight Circuit in the Baer case announced its decision and everything has followed from Baer. Most of these cases tried to bring it under that notion and I would ask the Court simply to read the Baer case and compare a conflicting decision of the Second Circuit in the Lewis case and I -- I think they will stand on their own feet.
Earl Warren: Well, does that answer his question? Can you answer what --
Wayne G. Barnett: Well -- well --
Earl Warren: -- can you just answer his question as to --
Wayne G. Barnett: The -- the --
Earl Warren: -- how long the --
Wayne G. Barnett: This has been -- I haven't traced back the regulation.
Earl Warren: Well, you don't have to trace it back.
Wayne G. Barnett: So far as --
Earl Warren: Can you tell us how long this followed this -- this regulation?
Wayne G. Barnett: So far as I know, I know for all time, our position --
Earl Warren: I beg your pardon.
Wayne G. Barnett: That our position has always been --
Earl Warren: Well --
Wayne G. Barnett: I -- I have no exception to that.
Earl Warren: Well, that proceeds solely (Voice Overlap)
Wayne G. Barnett: Yes sir.
Hugo L. Black: Was there any change added to this -- the Congress in 1942 changed the law?
Wayne G. Barnett: As to the --
Hugo L. Black: -- regarding our Higgins decision?
Wayne G. Barnett: None at all that I know of other than --
Hugo L. Black: Some of the courts began to change, didn't they?
Wayne G. Barnett: We're not in 1952. The -- the Baer decision. The Tax Court -- earlier Tax Court case though, assumed that it was a trade or business which at least in our view, that's the only change made in 1942 and it's about what was the -- the jurisdictional kind of activity.